DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2005/0168417).

Regarding claims 1, 13 and 14
Ha et al. shows the optoelectronic light emitting device (as recited in claim 1), method of controlling an optoelectronic light emitting device (as recited in claim 13), and the method for manufacturing an optoelectronic light emitting device (as recited in claim 14), with: an optoelectronic semiconductor component configured to generate light (see for example Figs. 1, 2, 4 and 5), a current source configured to generate a current (Id, see for example Figs. 2 and 4 and para. 0015), and a PWM transistor (T1) which is driven by a pulse-width-modulated signal (140, see for example Figs. 5 and 9. and para. 0102), which enters a first state or a second state as a function of the pulse-width-modulated signal (see for example para. 0042) and is configured to supply the optoelectronic semiconductor component with the current generated by the current source in the first state and to decouple it from the current generated by the current source


	Regarding claim 2
	Ha et al. further shows, wherein the optoelectronic semiconductor component, the current source and the PWM transistor are connected in series (see for example Figs. 5 and 12).  

	Regarding claim 4
	Ha et al. further shows, wherein the PWM transistor is an IC (140), in particular a µIC (see for example Figs. 5 and 12 and para. 0016).  

	Regarding claim 5
	Ha et al. further shows, wherein the optoelectronic semiconductor component is a µLED (taken to be OLED, see for example Figs. 5 and 12).  

	Regarding claim 6
	Ha et al. further shows, wherein the PWM transistor is integrated into the µLED (taken to be Figs. 5 and 12, see also para. 0016).  

	Regarding claim 7
	Ha et al. further shows, wherein the optoelectronic light emitting device comprises a plurality of optoelectronic semiconductor components (see for example Figs. 1, 2, 4, 5 and 12), each of which is associated with a current source and a PWM transistor (T2) driven by a pulse-width modulated signal (140) (see for example Figs. 5 and 12), and wherein the optoelectronic semiconductor components are arranged in 

	Regarding claim 8
	Ha et al. further shows, wherein the current source comprises at least one first transistor (T2) for generating the current (Id) and a capacitor (Cst) for controlling the at least one first transistor with the capacitor voltage (see for example Figs. 5 and 12).  

	Regarding claim 9
	Ha et al. further shows, wherein the optoelectronic light emitting device

	Regarding claim 11
	Ha et al. further shows, wherein the optoelectronic light emitting device comprises a control unit (taken to be the gate drive 122) which is configured to drive the PWM transistor

	Regarding claim 12
	Ha et al. further shows, display comprising one or more optoelectronic light emitting devices according to claim 1 (see for example Figs. 1 and 4).  





Allowable Subject Matter

Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 10
The prior art of record taken alone or in combination does not teach or suggest the optoelectronic light emitting device as recited in claim 1, having the further limitations as set forth in claims 3 and 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cok et al. (US 10,714,001), Libsch et al. (US 7,071,932) and Hatano et al. (US 6,949,452), all show light emitting device having a driving control element including pulse width modulation and transistor formed by crystalline silicon fabrication.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687